Order dismissing a petition to review, under article 78 of the Civil Practice Act, a determination of the Board of Trustees of the Police Pension Fund of the City of Yonkers which denied appellant’s application for an increase of pension in accordance with the provisions of Local Law Ho. 1,1944, of the City of Yonkers, and denied upon the merits petitioner’s application for that relief, reversed on the law and the facts, with $50 costs and ''disbursements, the determination of the Board of Trustees of the Police Pension Fund annulled, and respondents are directed to grant to appellant, the increase of pension as prayed for in the petition. The record establishes that appellant was retired for disability caused in or induced by actual performance of the duties of his position as a member of the Police Department of the City of Yonkers, and there is no substantial evidence to sustain the finding by the respondents to the contrary. Under the provisions of the Charter and Local Laws of the City of Yonkers he is entitled to a pension equal to three fourths of the annual salary of $3,000. (Matter of Newbrand v. City of Honkers, 285 H. Y. 164.) Carswell, Acting P J., Johnston, Adel, Holán and Sneed, JJ., concur.